 1                                                   THE HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   T.B., a minor child, by and through his duly)
     appointed Litigation Guardian Ad Litem,     )
10                                               )
                                      Plaintiff, )
11                                               )
             v.                                  )
12                                               )
     NATIONAL RAILROAD PASSENGER                 )
13                                                         Case No. 2:18-cv-01298-BHS
     CORPORATION d/b/a AMTRAK, a District )
     of Columbia corporation; WASHINGTON         )
14                                                         ORDER OF DISMISSAL WITHOUT
     STATE DEPARTMENT OF                         )         PREJUDICE
     TRANSPORTATION, an Agency of the State )
15   of Washington; and, CENTRAL PUGET           )
     SOUND REGIONAL TRANSIT                      )
16   AUTHORITY d/b/a SOUND TRANSIT, a            )
     local government entity in the State of     )
17   Washington,                                 )
                                                 )
18                                 Defendants.   )
                                                 )
19                                               )
20            This matter having come before the Court on the parties’ Stipulated Motion to Dismiss
21   and the Court finding good cause exists to grant the motion, it is hereby:
22            ORDERED that this matter is dismissed in its entirety, without prejudice, and without
23   an award of fees or costs to any party.
24            IT IS FURTHER ORDERED that to the extent plaintiff exercises his right to re-file this
25   action at a later date, such action may only be filed in the United States District Court for the
26   Western District of Washington.
27
     ORDER OF DISMISSAL WITHOUT PREJUDICE - 1                                      LANE POWELL PC
                                                                            1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:18-cv-01298-BHS                                                      P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     019188.0393/7453939.1
 1            IT IS SO ORDERED.

 2            DATED this 29th day of October, 2018.

 3

 4

 5

 6
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge
 7

 8
 9   Jointly presented by:

10    SIMON H. FORGETTE. P.S.                         LANE POWELL PC

11

12    By: /s/ Simon H. Forgette                       By: /s/ Tim D. Wackerbarth
      Simon H. Forgette, WSBA No. 9911                Tim D. Wackerbarth, WSBA No. 13673
13    simon@forgettelaw.com                           wackerbartht@lanepowell.com
                                                      Andrew G. Yates, WSBA No. 34239
14    Attorneys for Plaintiff TB                      yatesa@lanepowell.com
                                                      Warren E. Babb, Jr., WSBA No. 13410
15                                                    babbw@lanepowell.com
                                                      Katie Bass, WSBA No. 51369
16                                                    bassk@lanepowell.com

17                                                    Attorneys for Defendants

18    LAW OFFICES OF JO-HANNA READ

19

20    By: /s/ Jo-Hanna Read
      Jo-Hanna Gladness Read, WSBA No. 6938
21    jolawyer@read-law.com

22    Court Appointed Guardian Ad Litem for
      Plaintiff TB
23

24

25

26

27
     ORDER OF DISMISSAL WITHOUT PREJUDICE - 2                                  LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:18-cv-01298-BHS                                                  P.O. BOX 91302
                                                                           SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
     019188.0393/7453939.1
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     ORDER OF DISMISSAL WITHOUT PREJUDICE - 3          LANE POWELL PC
                                                1420 FIFTH AVENUE, SUITE 4200
     Case No. 2:18-cv-01298-BHS                          P.O. BOX 91302
                                                   SEATTLE, WA 98111-9402
                                                 206.223.7000 FAX: 206.223.7107
     019188.0393/7453939.1
